United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1432
                     ___________________________

                                    Troy Redd

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

     Dustin Lutgen; Mary Dick; Cornell Smith; John Baldwin; Taha Tawil

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                for the Northern District of Iowa - Ft. Dodge
                               ____________

                       Submitted: September 26, 2014
                          Filed: October 3, 2014
                              [Unpublished]
                              ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Troy Redd appeals the district court’s1 adverse grant of summary judgment in
his 42 U.S.C. § 1983 action asserting that several Iowa officials (defendants) violated
his right to practice his religion. Upon careful de novo review, we conclude that
Redd failed to demonstrate a genuine issue of material fact regarding whether
defendants had placed a substantial burden on his ability to practice his religion, and
that summary judgment in favor of defendants was thus proper. See Patel v. United
States Bureau of Prisons, 515 F.3d 807, 812-13 (8th Cir. 2008) (standard of review;
for claims under First Amendment and Religious Land Use and Institutionalized
Persons Act, threshold inquiry is whether prisoner has raised material question of fact
regarding whether government placed substantial burden on his ability to practice his
religion; nonmoving party must present more than scintilla of evidence and must
advance specific facts to create genuine issue of material fact for trial).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                                ___________




      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, adopting the report and recommendations of the Honorable
Leonard T. Strand, United States Magistrate Judge for the Northern District of Iowa.

                                         -2-